Citation Nr: 1546165	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  15-00 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral cold injury residuals of the lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion	


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran had nearly continuous active service from June 1954 to June 1962.
This matter comes before the Board of Veterans' Appeals (Board) from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In that decision, the RO denied entitlement to service connection for bilateral cold injury residuals of the lower extremities (also claimed as vascular and peripheral neuropathy).

As explained below, the Veteran died prior to the Board's issuance of a decision on his appeal.  In September 2015, J.A.W. submitted a request to the Agency of Original Jurisdiction (AOJ) to be substituted as the appellant (see the September 2015 VA Form 21-4138 from J.A.W. and a September 2015 statement from her representative).  The issue of whether J.A.W. may be substituted as the appellant in this matter has not been adjudicated by the AOJ and this issue is referred to the AOJ for appropriate action.


FINDING OF FACT

In September 2015, the AOJ was notified that the Veteran died in July 2015.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015); but see 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977 (Sept. 5, 2014) (to be codified at 38 C.F.R. pts. 3, 14, and 20). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106.


ORDER

The appeal is dismissed.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


